Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-3-2009

USA v. Jessie Snyder
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1643




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Jessie Snyder" (2009). 2009 Decisions. Paper 1934.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1934


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-1643
                                      ___________

                           UNITED STATES OF AMERICA,

                                            v.

             JESSIE M. SNYDER; BUTLER COUNTY, Tax Claim Bureau

                                           Jessie Snyder, Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Civil Action No. 07-cv-00331)
                    District Judge: Honorable Maurice B. Cohill, Jr.
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 2, 2009
            Before: SLOVITER, AMBRO and STAPLETON, Circuit Judges

                            (Opinion filed: February 3, 2009)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Jessie Snyder appeals the District Court’s order denying her motion for

reconsideration of the District Court’s February 5, 2008, order. We will affirm.

      The procedural history of this case and the details of Snyder’s claims are well
known to the parties and need not be discussed at length. Briefly, the government filed a

complaint to foreclose on a lien against Snyder’s property in order to fulfill a judgment

against her for unpaid taxes. The District Court entered an order of sale and later

amended the order to require any occupants to vacate or be evicted. Snyder filed a

motion for reconsideration of the amended order. After the District Court denied the

motion, she filed a timely notice of appeal. We have jurisdiction under 28 U.S.C. § 1291.

       Snyder argues on appeal that she discharged her tax debt before the complaint was

filed by tendering a “public office money certificate,” which the District Court noted

correctly was her personal note. For the reasons given by the District Court as to this and

Snyder’s other arguments, we conclude they are without merit. Accordingly, we will

affirm the District Court’s order.